Citation Nr: 1514309	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  06-34 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a kidney disability and if so, whether service connection is warranted.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for a heart disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran had active military service from May 1973 to July 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in Columbia, South Carolina.

The RO previously denied service connection for kidney disease.  See May 1994 rating decision.  The Board must first address the issue of whether new and material evidence has been received to reopen the claim because it determines the Board's jurisdiction to reach the underlying claim and to adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  Accordingly, the claim on appeal has been characterized as it appears on the cover page of the instant decision.

In September 2008, the Veteran presented testimony before the Board; a transcript of that hearing is of record.

The matter was previously before the Board in November 2008, July 2010, and June 2012 wherein the claims were remanded for further development. 

The issue of whether new and material evidence has been submitted to reopen a claim for service connection for hypertension still has not been properly adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The de novo claim of service connection for a kidney disability, as well as the claims for heart disability and sleep apnea, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A May 1994 rating decision denied service connection for kidney disease; the Veteran did not appeal that decision and no relevant evidence was received within one year of the decision; the decision is final. 

2.  The evidence submitted since the May 1994 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim for service connection for a kidney disability.


CONCLUSION OF LAW

New and material evidence has been received to reopen the Veteran's claim for service connection for a kidney disability.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance 

The Board believes no discussion of compliance with the notice and assistance provisions is necessary at this time.  There is no prejudice to the Veteran in light of the reopening of the claim of service connection for a kidney disability.  It is anticipated that any deficiencies will be remedied by the actions directed in the remand section of this decision. 


II. Analysis

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claim of service connection for a kidney disability.  The claim was originally denied in a May 1994 rating decision.  The claim was denied on the grounds that there was no evidence of the claimed disability in service or within the year following his discharge.  The RO additionally found no medical opinion relating kidney disease to the Veteran's military service.  That decision became final because no notice of disagreement or new and material evidence was submitted within one year of the date on which notice of the decision was issued.  See 38 C.F.R. § 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  

Since May 1994, new evidence has been added to the claims file that is material to the Veteran's claim.  Notably, the Veteran has since contended that recurrent urinary tract infections (UTIs) treated in service were an early manifestation of his kidney disease.  The Veteran alternatively testified during his September 2008 Board hearing that his kidney disability is caused and/or aggravated by his hypertension.  Service treatment records show treatment for UTI, dysuria, and urethritis in 1973 and 1974.  Reserve treatment records dated in 1979 indicate the provider was attempting to rule out UTI.  The Veteran has been diagnosed with end stage renal disease (ESRD) secondary to hypertension (a claim for hypertension is currently pending adjudication).  See March 2013 VA examination report.  The VA examiner opined UTIs in service were less likely connected to his ESRD. 
The Veteran's statements as to the origin of his kidney disability contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's disability and thus, it is new.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

As there were no medical opinions of record regarding the etiology of the Veteran's kidney disease at the time of the May 1994, the pertinent medical evidence delineated above, is also new. 

Accordingly, the Board finds that the Veteran has submitted new and material evidence sufficient to warrant reopening his claim of service connection for a kidney disability.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence having been submitted, the claim of service connection for a kidney disability is reopened; the appeal to this extent is allowed, subject to further development as addressed herein below.


REMAND

The de novo claim for a kidney disability, as well as the claims for a heart disability and sleep apnea, is deferred pending proper adjudication of the claim for hypertension.  In June 2012, the Board directed the AOJ to adjudicate the issue of whether new and material evidence had been submitted sufficient to reopen the previously disallowed claim of entitlement to service connection for hypertension prior to final adjudication of his claimed heart, kidney, and sleep apnea disabilities.  

In a March 2013 supplemental statement of the case (SSOC), the AOJ determined that new and material evidence had been submitted to reopen the claim for hypertension, but the underlying claim for hypertension was denied.  Simply because the issue was included in the SSOC, and is inextricably intertwined with the claims for heart, kidney, and sleep disabilities (the Veteran claims these disabilities are secondary to his hypertension and/or heart condition), does not establish that the Board has jurisdiction of this issue.   The Veteran was not given notice of his appellate rights nor the opportunity to perfect an appeal of the decision denying the claim for hypertension.  The AOJ has again failed to comply with the remand orders of the Board.  As such, a remand is again necessary to allow the AOJ to properly adjudicate the Veteran's request to reopen his previously disallowed claim of service connection for hypertension.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Any missing and/or ongoing VA treatment records pertinent to the issues must be obtained upon Remand.  38 C.F.R. § 3.159(c)(1).  

The RO should ensure that all due process requirements are met.  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  38 U.S.C.A. § 5103A (b) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any ongoing VA clinical records not on file pertaining to treatment of the claimed conditions.  All records and/or responses received should be associated with the claims file.

2. After complying with the duties to notify and assist the Veteran, adjudicate the issue of whether new and material evidence has been submitted sufficient to reopen a previously disallowed claim of entitlement to service connection for hypertension. The Veteran should be informed that he must file a timely and adequate notice of disagreement and, following the issuance of a statement of the case, substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.302(b).  If a timely notice of disagreement and substantive appeal are not filed, the claim should not be certified to the Board.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims for kidney, heart, and sleep apnea disabilities in light of all evidence of record.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


